                                                                            FILED IN THE
 1                                                                      U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON

 2
                                                                  Aug 28, 2019
 3                                                                     SEAN F. MCAVOY, CLERK


 4                             UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF WASHINGTON
 5

 6   UNITED STATES OF AMERICA,                 No.       4:18-CR-6008-EFS-2

 7                             Plaintiff,
                                               ORDER ACCEPTING GUILTY PLEA
 8                v.

 9   REYNALDO PEREZ MUNOZ,

10                             Defendant.

11

12        THE COURT finds that the defendant's plea of guilty to Count(s)

13   One, Two, Three and Four of the Superseding Indictment is knowing,

14   intelligent, and voluntary and is not induced by fear, coercion or

15   ignorance.    The Court finds that this plea is given with knowledge of

16   the charged crime(s), the essential elements of the charged crime(s),

17   the Government's evidence of the charged crime(s), and the consequences

18   thereof.     The Court further finds that the facts admitted to by the

19   defendant    in   open   court   constitute   the    essential    elements         of     the

20   crime(s) charged.

21        IT IS ORDERED that the guilty plea is ACCEPTED, and all pending

22   motions are DENIED AS MOOT.        The Clerk’s Office is hereby directed to

23   enter this order and furnish copies to counsel.

24        DATED this 28th day of August 2019.

25                                  s/Edward F. Shea___
                                     EDWARD F. SHEA
26                        Senior United States District Judge




     ORDER ACCEPTING GUILTY PLEA - 1
